Citation Nr: 1828163	
Decision Date: 05/07/18    Archive Date: 05/18/18

DOCKET NO.  14-39 623	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to a rating in excess of 10 percent for status post left (minor) shoulder Bankhart repair to include scars now claimed as traumatic arthritis.


REPRESENTATION

Veteran represented by:	Connecticut Department of Veterans Affairs


ATTORNEY FOR THE BOARD

R. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1984 to October 1986.

This matter came to the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  As set forth above, the claim is in the jurisdiction of the RO in Hartford, Connecticut.

In connection with his appeal, the Veteran requested and was scheduled for a Board hearing before a Veterans Law Judge, to be held in September 2015.  Prior to the hearing, however, the Veteran cancelled his hearing request.  See July 2015 Correspondence.  He did not request to reschedule; thus, the hearing request is considered withdrawn.  38 C.F.R. § 20.704 (e) (2017).


FINDINGS OF FACT

The Veteran's left shoulder disability has been manifested by painful motion that is not limited to the shoulder level, and without impairment of the humerus, clavicle, or scapula, and no evidence of ankylosis.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for status post left (minor) shoulder Bankhart repair to include scars now claimed as traumatic arthritis, have not been met.  38 U.S.C. §§ 1155, 5107, (2012); 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010-5201 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).


Applicable Law

Disability evaluations are determined by the application of a schedule of ratings, which is based on average impairment of earning capacity.  38 U.S.C. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes identify the various disabilities.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt regarding the degree of disability is resolved in favor of the Veteran.  38 C.F.R. § 4.3.
 
In considering the severity of a disability, it is essential to trace the medical history of the Veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41.  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2; Peyton v. Derwinski, 1 Vet. App. 282 (1991).

Whereas, here, a claimant appeals the denial of a claim of an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  If later evidence obtained during the appeal period indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  
 
Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40 (2017).  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  38 C.F.R. § 4.45 (2017).
 
When evaluating disabilities of the joints, the Rating Schedule provides for consideration of additional functional impairment due to pain, weakness, fatigue, incoordination, and lack of endurance when assigning evaluations.  38 C.F.R. §§ 4.40, 4.45, 4.59 (2017); see DeLuca v. Brown, 8 Vet. App. 202 (1995). 
 
In this case, the RO has evaluated the Veteran's left shoulder as 10 percent disabling under the rating criteria pertaining to arthritis and limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5201.
 
Under Diagnostic Code 5010, arthritis established by X-ray findings is rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  38 C.F.R. § 4.71, Diagnostic Codes 5003, 5010 (2017).

Degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is assigned for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is assigned for x-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.

The rating criteria for evaluating disabilities of the shoulder, distinguish between the major (dominant) extremity and the minor (non-dominant) extremity.  See 38 C.F.R. § 4.69 (2017).  Because the record on appeal establishes that the Veteran is right-handed, the criteria for rating disabilities of the minor extremity are for application.

Limitation of motion of the arm, under the provisions of Diagnostic Code 5200 pertaining to scapulohumeral articulation, ankylosis, and a 20 percent evaluation is warranted for favorable ankylosis of the major upper extremity when abduction is possible to 60 degrees and the individual can reach his or her mouth and head.  A 30 percent evaluation is provided for intermediate ankylosis between favorable and unfavorable of the major upper extremity, and a 40 percent evaluation is provided for unfavorable ankylosis of the major upper extremity when abduction is limited to 25 degrees from the side.  38 C.F.R. § 4.71a, Diagnostic Code 5200.

Under Diagnostic Code 5201, a 20 percent rating is assigned where motion of either arm is limited to the shoulder level.  A 20 percent rating requires that motion of the major arm be limited to midway between the side and shoulder level, and a maximum 30 percent rating requires limitation of motion of the major arm to 25 degrees from the side.  See 38 C.F.R. § 4.71a, Diagnostic Code 5201.  In determining whether a Veteran has limitation of motion to shoulder level, it is necessary to consider reports of both forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).

Under Diagnostic Code 5202 [Humerus, other impairment of], a 20 percent disability rating is assigned with evidence showing moderate deformity, or with evidence of infrequent episodes of recurrent dislocation of the scapulohumeral joint and guarding of movement only at shoulder level.  A 20 percent disability rating is assigned with evidence showing marked deformity, or evidence of frequent episodes of dislocation and guarding of all arm movements.  A 40 percent disability rating is assigned with evidence of a fibrous union of the humerus, a 50 percent disability rating with evidence of nonunion, and a 70 percent disability rating is assigned with evidence of loss of head of the humerus.

Under the provisions of Diagnostic Code 5203, for the major and minor arm, nonunion of the clavicle or scapula with loose movement warrants a 20 percent rating, and where there is dislocation of the clavicle or scapula, a 20 percent rating is warranted.  38 C.F.R. § 4.71a, Diagnostic Code 5203.

Normal shoulder motion is defined as zero to 180 degrees of forward elevation (flexion), 0 to 180 degrees from the side of the body out to the side (abduction), and zero to 90 degrees of internal and external rotation.  See 38 C.F.R. § 4.71, Plate I.

The standard of proof to be applied in decisions on claims for VA benefits is set forth in 38 U.S.C. § 5107(b).  Under that provision, VA shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107(b) (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Analysis

In January 2014, the Veteran submitted an application for VA compensation benefits, seeking entitlement to a rating in excess of 10 percent for service-connected shoulder.  He contends that the rating currently assigned does not reflect the severity of his disability.

Applying the facts in this case to the criteria set forth above, the Board finds that the preponderance of evidence is against the assignment of a rating in excess of 10 percent for a left shoulder disability.  

First, a higher rating is not warranted under Diagnostic Code 5201, because the Veteran does not have limitation of motion at shoulder level.  Specifically, a March 2012 VA clinical record shows that the Veteran's left shoulder exhibited abduction and flexion limited to 120 degrees.  At the April 2014 VA medical examination, left shoulder was 165 degrees flexion with pain at 170 degrees, and 170 degrees abduction with pain at 90 degrees.  There is no other evidence of record establishing that the Veteran's range of left arm motion was restricted to the extent to warrant a rating in excess of 10 percent under Diagnostic Code 5201.

The Board has considered whether a higher rating is warranted on the basis of functional loss due to pain and other factors identified in 38 C.F.R. §§ 4.40, 4.45 and Deluca, supra.  The Veteran has reported left shoulder pain, with episodes of popping with range of motion, pain radiation with decreased range of motion and a throbbing sensation that prevented him from simple tasks, like cutting his lawn.  He further noted sleep disturbances due to left shoulder pain.  See May 2014 CAPRI, June 2014 Notice of Disagreement.  At the April 2014 VA examination, the Veteran reported intermittent clicking sensation with catching in certain position.  He further reported flare-ups as having no additional limitation during periods of more significant pain.  There were no limits to his daily activities, although he lifted things only with his right arm.  The Veteran continued to exercise, play tennis (right handed), and run.  He avoided all weight lifting due to shoulder pain.  

The April 2014 VA examiner noted that the Veteran had no additional limitation upon repetitive use testing.  There was pain on movement, localized tenderness or pain on palpation of joints, and guarding.  The Veterans' muscle strength was noted as normal.  There is no lay or medical evidence of record that shows his left shoulder pain is so disabling to result in limitation of the left arm at shoulder level, or any other functional impairment that would warrant a higher rating for a left shoulder disability under Diagnostic Code 5201.  Rather, the evidence of record reflects that the Veteran's left shoulder disability was manifested by symptoms that more nearly approximate the level of disability contemplated by the 10 percent rating assigned under Diagnostic Code 5010-5201.

In reaching this conclusion, the Board has examined all other diagnostic code provisions pertinent to the left shoulder for the possible assignment of a greater disability rating.  The Board, however, finds that alternative Diagnostic codes were not applicable.  Specifically, there is no X-ray evidence of arthritis involvement in more than one major joint or more than one minor joint group, with occasional incapacitating exacerbations.  Thus, an increased rating under Diagnostic Code 5010 is not applicable.  In addition the April 2014 VA examiner found no evidence of ankylosis, or impairments to the humerus, clavicle, and scapula.  Thus, the assignment of ratings under Diagnostic Codes, 5200, 5202, and 5203 are not warranted.  

The Board also notes that the record on appeal shows that the Veteran's service-connected left shoulder disability includes a scar.  See April 2014 C&P Exam.  The evidence, however, indicates that such scaring is asymptomatic and does not otherwise meet the criteria for a separate compensable rating.  The Veteran does not contend otherwise.  38 C.F.R. § 4.118, Diagnostic Codes 7800-7805.  Thus, there is no basis for a separate compensable rating for scarring.

The Board has also considered Rice v. Shinseki, 22 Vet. App. 447, 453 (2009), but absent any indication or allegation that the Veteran is unemployable as a result of his service-connected left shoulder disability, consideration of a total rating based on individual unemployability due to service-connected disability is not warranted in connection with this claim.  

The Board is sympathetic to the Veteran's competent and credible contentions that his left shoulder is in pain and impacts his ability to sleep and cut his lawn.  However, the Board cannot find that, despite the Veteran's reported functional impairment, his left shoulder disability is analogous to an individual whose arm is limited at the shoulder level.  The current 10 percent rating is recognition that the Veteran experiences pain associated with his left shoulder disability.

In summary, the Board has considered the entire record, including the Veteran's reported symptomatology and the objective clinical evidence.  For the reasons set forth above, the Board concludes that the preponderance of the evidence is against the assignment of a rating in excess of 10 percent for the Veteran's service-connected left shoulder disability.  Thus, the benefit of the doubt rule does not apply.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49 (1990).



ORDER

Entitlement to a rating in excess of 10 percent for status post left (minor) shoulder Bankhart repair to include scars now claimed as traumatic arthritis is denied.



____________________________________________
DAVID GRATZ
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


